DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 14, 27 and 28.
Amended: 1, 13-14, 22, 26-27 and 28.
Pending: 1-28. 
Response to Arguments
Applicant’s arguments, see page(s) 8-21, filed 11/09/2021, with respect to claim(s) 1-28 have been fully considered and are persuasive.  The rejection of claim(s) 1-28 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is BHARADWAJ, CHURCH, CHEE and NEMZER.
BHARADWAJ discloses DNA is a natural molecular level storage device. Molecular storage devices use each molecule or part of it for storing a character. Thus it is possible to store information million of times than presently used storage devices. For example a JPEG image (i.e. flag of India) having file size of 1981 Bytes can be encrypted using 7924 DNA bases which occupies about 2694.16 nanometers In other words flag of India can be encrypted 8.07.times.10.sup.5 times in human genome which comprises 6.4.times.10.sup.9 DNA bases and occupy a tiny volume of about 0.02 .mu.m.sup.3. A method for storing information in DNA has been developed which includes software and a set of schemes to encrypt, store and decrypt information in terms of DNA bases. The main advantages of the present method over exiting art is that it addresses complete set of extended ASCII characters set and thereby, encryption of all kind of digital information (text, image, audio etc.). First of all, information is, encrypted along with carefully designed sequences known as header and tail primers at both the ends of actual encrypted information. This encrypted sequence is then synthesized and mixed up with the enormous complex denatured DNA strands of genomic DNA of human or other organism.
CHURCH discloses invention related to methods of storing data using one or more nucleic acids.
CHEE discloses Kits and methods of using the kits for analyzing macromolecules, including peptides, polypeptides, and proteins, employing nucleic acid encoding are disclosed. The sample analysis kits employ nucleic acid encoding and/or nucleic acid recording of a molecular interaction 
NEMZER discloses novel binary representation of the canonical genetic code based on both the structural similarities of the nucleotides, as well as the physicochemical properties of the encoded amino acids. Each of the four mRNA bases is assigned a unique 2-bit identifier, so that the 64 triplet codons are each indexed by a 6-bit label. The ordering of the bits reflects the hierarchical organization manifested by the DNA replication/repair and tRNA translation systems. In this system, transition and transvers ion mutations are naturally expressed as binary operations, and the severities of the different point mutations can be analyzed. Using a principal component analysis, it is shown that the physicochemical properties of amino acids related to protein folding also correlate with certain bit positions of their respective labels. Thus, the likelihood for a point mutation to be conservative, and less likely to cause a change in protein functionality, can be estimated.
 
Re: Independent Claim 1 (and dependent claim(s) 2-13), there is no teaching or suggestion in the prior art of record to provide:
translating the digital code into the one or more peptide sequences, wherein translating the digital code comprises mapping a bit pattern or a symbol pattern into one or more amino acids such that the digital code is represented by a sequence of amino acids in the one or more peptide sequences; and wherein the C-terminal amino acid is a basic acid;
 
Re: Independent Claim 14 (and dependent claim(s) 15-26), there is no teaching or suggestion in the prior art of record to provide:
sequencing and determining an order of the one or more peptide sequences, wherein each of the one or more peptide sequences independently comprises a N-terminal amino acid covalently bonded via an internal amino acid sequence to a C-terminal amino acid, wherein the C-terminal amino acid is the basic amino acid; wherein the step of sequencing and determining an order of the one or more peptide sequences comprises a mass spectroscopy method;

Re: Independent Claim 27, there is no teaching or suggestion in the prior art of record to provide:
translate the digital code into one or more peptide sequences, wherein translating the digital code comprises mapping a bit pattern or a symbol pattern into one or more amino acids such that the digital code is represented by a sequence of amino acids in the one or more peptide sequences, with the proviso that if the one or more peptide sequences comprise two or more amino acids with identical molecular weights, then the two or more amino acids have the same mapped bit pattern or symbol pattern; wherein each of the one or more translated peptide sequences independently comprises a N-terminal amino acid covalently bonded via an internal amino acid sequence to a C-terminal amino acid, and wherein the C-terminal amino acid is a basic amino acid;

Re: Independent Claim 28, there is no teaching or suggestion in the prior art of record to provide:
convert the one or more peptide sequences with the determined order into a digital code, wherein converting the one or more peptide sequences with the determined order into the digital code comprises mapping one or more amino acids in the peptide sequences into a bit pattern or a symbol pattern such that the digital code is obtained from a sequence of amino acids in the peptide sequences with the determined order, wherein each of the one or more peptide sequences independently comprise a N-terminal amino acid covalently bonded via an internal amino acid sequence to a C-terminal amino acid, and wherein the C-terminal amino acid is a basic amino acid, with the proviso that if the one or more peptide sequences comprise two or more amino acids with identical molecular weights, then the two or more amino acids have the same mapped bit pattern or symbol pattern;
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov